Citation Nr: 1549987	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  08-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The Board notes that the Veteran was scheduled for a Board hearing in October 2009, however, the Veteran failed to report for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2015). 

The Board remanded the claim in November 2011, November 2013, and, most recently, in July 2014.  The matter is back before the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current low back disability had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have all been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  See Wagner, supra.

Initially, the Board notes that the present disability element of service connection is met in this case.  Of record are numerous instances of low back diagnoses.  The Veteran received a diagnosis of degenerative disc disease in his August 2007 VA examination for his service connection claim for a low back disability, and this finding was affirmed in a follow-up VA examination in August 2014.  

Additionally, there is evidence that this low back disability manifested during the Veteran's active service.  August 1985 clinic notes document an impression of chronic low back pain.  An entrance physical standards board proceedings form documented a history of low back pain since a motor vehicle accident in February 1985, prior to the Veteran's entrance into active service.  The service treatment records from August 1985 otherwise contain multiple references to chronic low back pain that had onset as a result of a motor vehicle accident that occurred prior to the Veteran's active service.  Additionally, in the August 2007 VA examination, the examiner acknowledged that the Veteran's present low back disability is the same condition that manifested during his active service.  Therefore, as a preliminary matter, the Board finds that symptoms of the Veteran's low back condition did manifest during the Veteran's active service. 

Having made this determination, the Board now addresses whether that disorder was incurred during the Veteran's active service.  This requires that the Board discuss the facts in relation to the statutory presumption of soundness found at 38 U.S.C.A. § 1111.  

In the Veteran's May 1985 Report of Medical Examination for enlistment, no back condition was noted.  Therefore, this case involves a service connection claim as opposed to a service aggravation claim. See Wagner v. Principi, supra.  

The Board must next determine if the rebuttal requirements specified in 38 U.S.C.A. § 1111 are met, that is, whether there is clear and unmistakable evidence that a low back disorder preexisted service and, if so, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated during such service.  The burden is on the government to prove both prongs. See Wagner.  

In this case, the evidence shows that the first prong has been met.  There is clear and unmistakable evidence that a low back disorder preexisted service.  During service, the Veteran acknowledged that his low back pain first began after a February 1985 motor vehicle accident.  Additionally, in the August 2007 VA examination, the examiner concluded that it was "clear that [the Veteran] chronic ongoing back pain [was] due to a motor vehicle accident" which had occurred prior to the Veteran's active service.  Based on the above, the Board concludes that there is clear and unmistakable evidence that the Veteran's low back disability preexisted his active service.  

However, there is no clear and unmistakable evidence that the Veteran's low back disorder that manifested during service was not aggravated by his service.  The Board remanded the Veteran's claim in July 2014 in order to obtain a medical opinion that addressed this issue.  Specifically, the Board directed a medical professional to provide an opinion in light of the Veteran's January 2008 VA Form 9 statement that he reinjured his back during his active service by slipping and falling while mopping on barracks duty in boot camp.  In the resulting August 2014 examination and opinion, the examiner, who also examined the Veteran in August 2007, found that there was no clear and unmistakable evidence that the fall in the barracks did not occur.  

The Board is cognizant of the August 2014 examiner's misgivings regarding the Veteran's medical history.  The examiner noted the Veteran did not report a slip and fall injury during his active service, he did not report the injury to any of his post-service treating doctors, and he had not reported this incident to the examiner in their earlier interview during the August 2007 VA examination.  However, clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").  Thus, the examiner's doubts do not serve to meet the Government's burden of showing that the Veteran's low back disability was not aggravated during his active service.  

Because of the high standard the clear and unmistakable evidence test presents, the Board finds that there is no clear and unmistakable evidence that the Veteran's low back disorder was not aggravated by his active service.  Thus, the presumption of soundness is not rebutted, and the in-service element of service connection is met in this case.  A low back disability was incurred during active service.  

Turning to the nexus element, the August 2007 and August 2014 examination reports are sufficient evidence for the Board to conclude that the nexus element is met.  Significantly, in the August 2007 VA examination, the examiner noted the Veteran's back pain was a chronic ongoing back pain due to a motor vehicle accident that occurred prior to the Veteran's active service.  The characterization of the Veteran's symptoms and the indication that they are part of the chronic ongoing back disability that preceded the Veteran's military service is sufficient evidence to determine that the nexus element is met in this case.  

Because all elements of service connection have been met, the appeal must be granted.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is granted.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


